DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 12, the limitation “the micro-lens array distributes the light incident thereon from the multiple lenses to a corresponding partial area” is indefinite. The Examiner is unclear about how does the micro-lens array distributes the light incident thereon from the multiple lenses to a corresponding partial area? Which partial area the Applicant is referring to? 
As of claim 17, the limitation “the control unit causes the multiple lenses to collect the light emitted from the light source and causes light transmitted through the micro-lens array to be superimposed together to be incident on the display device” is indefinite. The Examiner is unclear about how does the control unit causes the multiple lenses to collect the light emitted from the light source and causes light transmitted through the micro-lens array to be superimposed together to be incident on the display device. A review of the description (PGPUB [0016]) only indicates that “projector control unit is made up of a central processing unit (CPU)” and its component parts but silent about how the control unit causes the multiple lenses to collect the light emitted from the light source and causes light transmitted through the micro-lens array to be superimposed together to be incident on the display device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by UKAI et al. (US 2021/0041699 A1; UKAI).
As of claim 1, UKAI teaches a light source apparatus 110 [fig 2] comprising: a light source 111 R, G, B [fig 2]; multiple lenses 114 R, G, B [fig 2] configured to collect light emitted from the light source 111 R, G, B [fig 2]; a micro-lens array 116 [fig 2] formed into a size corresponding to a collected light diameter (shown with solid arrows) [fig 2] of the light collected by the multiple lenses 114 R, G, B [fig 2] and caused to be incident thereon from the multiple lenses [fig 2]; and a display device 121 (a transmission-type or reflection-type liquid crystal panel and an element in which micro-electro mechanical systems (MEMS) with a mirror) [fig 2] [0049] on which light transmitted through the micro-lens array 116 [fig 2] to be superimposed together is incident (micro-lens array 116 and the lens 117 are designed and disposed such that an image of each incident cell of the micro-lens array 116 as an object is formed on a panel 121 of the panel portion 120, and a size of the formed image is substantially equal to a size of a region in which light is modulated in the panel 121) [0045].
As of claim 2, UKAI teaches the micro-lens array 116 [fig 2] is disposed only one [fig 2].
As of claim 8, UKAI teaches the micro-lens array 116 [fig 2] is disposed in a position (after cross prism 115) [fig 2] where the light emitted from the multiple lenses 114 R, G, B [fig 2] substantially forms an image (on 121) [fig 2].
As of claim 9, UKAI teaches the light incident on the micro-lens array 116 [fig 2] is incident on the micro-lens array 116 [fig 2] while narrowing the collected light diameter (by cross prism 115) [fig 2].
As of claim 10, UKAI teaches each micro-lens of the micro-lens array 116 [fig 2] is a double-convex lens [fig 2].
As of claim 16, UKAI teaches a micro-lens array 116 [fig 2] formed into a size corresponding to a collected light diameter (from cross prism 115) [fig 2] of light collected by multiple lenses (of 116) [fig 2] and caused to be incident thereon from the multiple lenses (of micro-lens array 116) [fig 2] and configured to be incident light transmitted therethrough on to a display device 121 [fig 2 in a superimposed fashion (micro-lens array 116 and the lens 117 are designed and disposed such that an image of each incident cell of the micro-lens array 116 as an object is formed on a panel 121 of the panel portion 120, and a size of the formed image is substantially equal to a size of a region in which light is modulated in the panel 121) [0045].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over UKAI et al. (US 2021/0041699 A1; UKAI) in view of KUROSAKI (US 2014/0168971 A1).
As of claim 14, UKAI teaches the invention as cited above except for the display device constitutes a mirror device configured to form image light by reflecting light incident thereon using multiple micromirrors.
KUROSAKI teaches the display device 51 [fig 3] constitutes a mirror device DMD [0062] configured to form image light by reflecting light incident thereon using multiple micromirrors [0062] (DMD is made of multiple micromirrors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the display device constitutes a mirror device configured to form image light by reflecting light incident thereon using multiple micromirrors as taught by KUROSAKI to the projector as disclosed by UKAI to project the "on" light which is reflected on the display element on to a screen (KUROSAKI; [0063]).
As of claim 15, UKAI teaches a projector (video image generation unit 21 ) [fig 2] comprising: a light source 111 R, G, B [fig 2]; multiple lenses 114 R, G, B [fig 2] configured to collect light emitted from the light source 111 R, G, B [fig 2]; a micro-lens array 116 [fig 2] formed into a size corresponding to a collected light diameter (shown with solid arrows) [fig 2] of the light collected by the multiple lenses 114 R, G, B [fig 2] and caused to be incident thereon from the multiple lenses [fig 2]; and a display device 121 (a transmission-type or reflection-type liquid crystal panel and an element in which micro-electro mechanical systems (MEMS) with a mirror) [fig 2] [0049] on which light transmitted through the micro-lens array 116 [fig 2] to be superimposed together is incident (micro-lens array 116 and the lens 117 are designed and disposed such that an image of each incident cell of the micro-lens array 116 as an object is formed on a panel 121 of the panel portion 120, and a size of the formed image is substantially equal to a size of a region in which light is modulated in the panel 121) [0045]. 
UKAI does not teach a projection optical system configured to project the image light; and a control unit configured to control the light source and the display device.
KUROSAKI teaches a projector [fig 3] having a projection optical system 220 [fig 3] configured to project the image light [0063]; and a control unit (CPU) configured to control the light source and the display device [0042].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection optical system configured to project the image light; and a control unit configured to control the light source and the display device as taught by KUROSAKI to the projector as disclosed by UKAI to project the "on" light which is reflected on the display element on to a screen (KUROSAKI; [0063]).
As of claim 17, UKAI teaches a light source control method for a light source apparatus 110 [fig 2] comprising a light source 111 R, G, B [fig 2], multiple lenses 114 R, G, B [fig 2], a micro-lens array 116 [fig 2] formed into a size corresponding to a collected light diameter (from cross prism 115) [fig 2] of light collected by multiple lenses (of 116) [fig 2] and caused to be incident thereon from the multiple lenses (of micro-lens array 116) [fig 2] a display device 121 [fig 2]. 
UKAI does not teach a control unit configured to control the light source and the display device, wherein the control unit causes the multiple lenses to collect the light emitted from the light source and causes light transmitted through the micro-lens array to be superimposed together to be incident on the display device.
KUROSAKI teaches a projector [fig 3] having a control unit (CPU) [0042] configured to control the light source and the display device 51[fig 3] [0045], wherein the control unit (CPU) causes the multiple lenses 85 (group of collective lenses) [fig 3] [0057] to collect the light emitted from the light source 120 [fig 3] and causes light transmitted through the micro-lens array 175 [fig 3] to be superimposed together (superposed fashion by the collective lens 178) [0073] to be incident on the display device 51[fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a control unit configured to control the light source and the display device, wherein the control unit causes the multiple lenses to collect the light emitted from the light source and causes light transmitted through the micro-lens array to be superimposed together to be incident on the display device as taught by KUROSAKI to the projector as disclosed by UKAI to project the "on" light which is reflected on the display element on to a screen (KUROSAKI; [0063]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over UKAI et al. (US 2021/0041699 A1; UKAI) in view of MIYAZAKI (US 20180373133 A1).
UKAI teaches the invention as cited above except for a concave lens and a convex lens is disposed between the micro-lens array and the display device.
MIYAZAKI teaches a projector [fig 3] having a concave lens 146b [fig 3] [0047] and a convex lens 146a [fig 3] [0047] is disposed between the micro-lens array 74 [fig 3] [0035] [0035] and the display device 51 [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a concave lens and a convex lens is disposed between the micro-lens array and the display device as taught by MIYAZAKI to the projector as disclosed by UKAI to work as a reduction optical member having a convex lens on the incidence side and has a concave lens on the emission side (MIYAZAKI; [0063]).
Allowable Subject Matter
Claims 5-7, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 5, the closest prior art UKAI et al. (US 2021/0041699 A1; UKAI) teaches a video image display device 20 being the first embodiment includes a waveguide 1, a video image generation unit 21, and a coupling prism 22. The waveguide 1 causes a user to visually recognize a video image by reflecting incident video image light toward the user. The video image generation unit 21 generates the video image light to be seen by the user, and emits the video image light to the coupling prism 22. The coupling prism 22 is configured to couple the video image generation unit 21 and the waveguide 1, and guides the video image light generated and emitted by the video image generation unit 21 to the waveguide 1. In other words, the coupling prism 22 includes a first surface and a second surface, and emits, from the second surface, the video image light from the video image generation unit 21 being incident on the first surface, to cause the video image light to be incident on an incident surface 11 of the waveguide 1. The waveguide 1 forms a housing of the waveguide 1, includes a first internal reflection surface 13 and a second internal reflection surface 14 substantially parallel to each other, and propagates the video image light incident on the incident surface 11 from the coupling prism 22 in an x direction by total reflection by the first internal reflection surface 13 and the second internal reflection surface 14. The waveguide 1 reflects a part of the video image light guided in the x direction by a plurality N of partial reflection surfaces 17 disposed inside the waveguide 1, to thereby changes a traveling direction, transmits the part of the video image light through the first internal reflection surface 13, and emits the part of the video image light to the outside of the waveguide 1. The part of the video image light emitted to the outside of the waveguide 1 is incident on the eye 23 of the user. In this way, the user can visually recognize a video image displayed by the video image display device 20 by perceiving the video image light incident on the eye 23. UKAI does not anticipate or render obvious, alone or in combination, a concave lens and a convex lens between the micro-lens array and the display device, wherein the concave lens is disposed after the micro-lens array, and the convex lens is disposed after the concave lens.
Claim 6 is allowed as being dependent on claim 5.
As of claim 7, the closest prior art UKAI et al. (US 2021/0041699 A1; UKAI) teaches a video image display device 20 being the first embodiment includes a waveguide 1, a video image generation unit 21, and a coupling prism 22. The waveguide 1 causes a user to visually recognize a video image by reflecting incident video image light toward the user. The video image generation unit 21 generates the video image light to be seen by the user, and emits the video image light to the coupling prism 22. The coupling prism 22 is configured to couple the video image generation unit 21 and the waveguide 1, and guides the video image light generated and emitted by the video image generation unit 21 to the waveguide 1. In other words, the coupling prism 22 includes a first surface and a second surface, and emits, from the second surface, the video image light from the video image generation unit 21 being incident on the first surface, to cause the video image light to be incident on an incident surface 11 of the waveguide 1. The waveguide 1 forms a housing of the waveguide 1, includes a first internal reflection surface 13 and a second internal reflection surface 14 substantially parallel to each other, and propagates the video image light incident on the incident surface 11 from the coupling prism 22 in an x direction by total reflection by the first internal reflection surface 13 and the second internal reflection surface 14. The waveguide 1 reflects a part of the video image light guided in the x direction by a plurality N of partial reflection surfaces 17 disposed inside the waveguide 1, to thereby changes a traveling direction, transmits the part of the video image light through the first internal reflection surface 13, and emits the part of the video image light to the outside of the waveguide 1. The part of the video image light emitted to the outside of the waveguide 1 is incident on the eye 23 of the user. In this way, the user can visually recognize a video image displayed by the video image display device 20 by perceiving the video image light incident on the eye 23. UKAI does not anticipate or render obvious, alone or in combination, the micro-lens array and the concave lens are disposed in contact with each other, and wherein an effective aperture of the concave lens is larger than an effective aperture of the micro-lens array.
As of claim 11, the closest prior art UKAI et al. (US 2021/0041699 A1; UKAI) teaches a video image display device 20 being the first embodiment includes a waveguide 1, a video image generation unit 21, and a coupling prism 22. The waveguide 1 causes a user to visually recognize a video image by reflecting incident video image light toward the user. The video image generation unit 21 generates the video image light to be seen by the user, and emits the video image light to the coupling prism 22. The coupling prism 22 is configured to couple the video image generation unit 21 and the waveguide 1, and guides the video image light generated and emitted by the video image generation unit 21 to the waveguide 1. In other words, the coupling prism 22 includes a first surface and a second surface, and emits, from the second surface, the video image light from the video image generation unit 21 being incident on the first surface, to cause the video image light to be incident on an incident surface 11 of the waveguide 1. The waveguide 1 forms a housing of the waveguide 1, includes a first internal reflection surface 13 and a second internal reflection surface 14 substantially parallel to each other, and propagates the video image light incident on the incident surface 11 from the coupling prism 22 in an x direction by total reflection by the first internal reflection surface 13 and the second internal reflection surface 14. The waveguide 1 reflects a part of the video image light guided in the x direction by a plurality N of partial reflection surfaces 17 disposed inside the waveguide 1, to thereby changes a traveling direction, transmits the part of the video image light through the first internal reflection surface 13, and emits the part of the video image light to the outside of the waveguide 1. The part of the video image light emitted to the outside of the waveguide 1 is incident on the eye 23 of the user. In this way, the user can visually recognize a video image displayed by the video image display device 20 by perceiving the video image light incident on the eye 23. UKAI does not anticipate or render obvious, alone or in combination, the multiple lenses comprise a first collective lens having a convex surface on an incident side and a flat surface on an emerging side thereof or a second collective lens having a convex surface on an incident side and a concave surface on an emerging side thereof, and a third collective lens having a convex surface on an incident side and a concave surface on an emerging side thereof and on which light emitted from the first collective lens or the second collective lens is incident, and wherein the light emitted from the third collective lens is incident on the micro-lens array.
As of claim 12, the closest prior art UKAI et al. (US 2021/0041699 A1; UKAI) teaches a video image display device 20 being the first embodiment includes a waveguide 1, a video image generation unit 21, and a coupling prism 22. The waveguide 1 causes a user to visually recognize a video image by reflecting incident video image light toward the user. The video image generation unit 21 generates the video image light to be seen by the user, and emits the video image light to the coupling prism 22. The coupling prism 22 is configured to couple the video image generation unit 21 and the waveguide 1, and guides the video image light generated and emitted by the video image generation unit 21 to the waveguide 1. In other words, the coupling prism 22 includes a first surface and a second surface, and emits, from the second surface, the video image light from the video image generation unit 21 being incident on the first surface, to cause the video image light to be incident on an incident surface 11 of the waveguide 1. The waveguide 1 forms a housing of the waveguide 1, includes a first internal reflection surface 13 and a second internal reflection surface 14 substantially parallel to each other, and propagates the video image light incident on the incident surface 11 from the coupling prism 22 in an x direction by total reflection by the first internal reflection surface 13 and the second internal reflection surface 14. The waveguide 1 reflects a part of the video image light guided in the x direction by a plurality N of partial reflection surfaces 17 disposed inside the waveguide 1, to thereby changes a traveling direction, transmits the part of the video image light through the first internal reflection surface 13, and emits the part of the video image light to the outside of the waveguide 1. The part of the video image light emitted to the outside of the waveguide 1 is incident on the eye 23 of the user. In this way, the user can visually recognize a video image displayed by the video image display device 20 by perceiving the video image light incident on the eye 23. UKAI does not anticipate or render obvious, alone or in combination, the micro-lens array distributes the light incident thereon from the multiple lenses to a corresponding partial area.
As of claim 13, the closest prior art UKAI et al. (US 2021/0041699 A1; UKAI) teaches a video image display device 20 being the first embodiment includes a waveguide 1, a video image generation unit 21, and a coupling prism 22. The waveguide 1 causes a user to visually recognize a video image by reflecting incident video image light toward the user. The video image generation unit 21 generates the video image light to be seen by the user, and emits the video image light to the coupling prism 22. The coupling prism 22 is configured to couple the video image generation unit 21 and the waveguide 1, and guides the video image light generated and emitted by the video image generation unit 21 to the waveguide 1. In other words, the coupling prism 22 includes a first surface and a second surface, and emits, from the second surface, the video image light from the video image generation unit 21 being incident on the first surface, to cause the video image light to be incident on an incident surface 11 of the waveguide 1. The waveguide 1 forms a housing of the waveguide 1, includes a first internal reflection surface 13 and a second internal reflection surface 14 substantially parallel to each other, and propagates the video image light incident on the incident surface 11 from the coupling prism 22 in an x direction by total reflection by the first internal reflection surface 13 and the second internal reflection surface 14. The waveguide 1 reflects a part of the video image light guided in the x direction by a plurality N of partial reflection surfaces 17 disposed inside the waveguide 1, to thereby changes a traveling direction, transmits the part of the video image light through the first internal reflection surface 13, and emits the part of the video image light to the outside of the waveguide 1. The part of the video image light emitted to the outside of the waveguide 1 is incident on the eye 23 of the user. In this way, the user can visually recognize a video image displayed by the video image display device 20 by perceiving the video image light incident on the eye 23. UKAI does not anticipate or render obvious, alone or in combination, a light separation section configured to separate light emitted from the micro-lens array by color is provided between the micro-lens array and the display device, and wherein the display device comprises multiple liquid crystal filters corresponding to colors of lights separated by the light separation section and be incident thereon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Miyasaka et al. (US 9946140 B2) teaches a projector capable of simultaneous or concurrent projection in different positions in the depth direction. The projector includes a plurality of display sections each of which forms a collimated image light ray, a superimposing optical system that superimposes the image light rays having exited out of the plurality of display sections on one another with the image light rays unfocused, a projection optical system that projects an image corresponding to the image light rays superimposed by the superimposing optical system, and a circuit apparatus that causes the image light rays to exit out of local image source areas set in the plurality of display sections to shift a position where the image light rays are superimposed on one another to a plurality of superimposition positions different from one another along an optical axis;
- Prior Art Nakanishi et al. (US 20020039157 A1) teaches an optical lens system which is arranged so that, when the micro-lens has a curved surface satisfying an inequality of (n2/n1).times.sin(.theta.max).gtoreq.1, where n1 indicates an index of refraction of a medium constituting one side of the curved surface of the lens, n2 (n1&lt;n2) indicates an index of refraction of a medium constituting the other side of the curved surface of the lens, .theta. indicates an incident angle of the light with respect to a plane-normal of the curved surface of the lens when the light from the light source is directed to the curved surface of the lens of the micro-lens from a side of the medium having the index of refraction of n2, and .theta. max indicates a maximum value of the angle .theta. in the curved surface of the micro-lens, the micro-lens array is provided so that the light from the light source is directed to the micro-lens from the side of the medium having the index of refraction of n1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882